NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 10-2278
                                  _______________

                           A.B., by and through her parents,
                                  Susan and Mark B.,

                                               Appellant

                                          v.

                MONTGOMERY COUNTY INTERMEDIATE UNIT

                                  _______________

                   On Appeal from the United States District Court
                      For the Eastern District of Pennsylvania
                       (D.C. Civil Action No. 2-07-cv-02798)
                     District Judge: Honorable Louis H. Pollak
                                 _______________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 January 11, 2011
                                _______________

             Before: RENDELL, AMBRO, and FISHER, Circuit Judges

                           (Opinion filed: January 27, 2011)
                                  _______________

                                     OPINION
                                  _______________

AMBRO, Circuit Judge

      Plaintiff-appellant A.B. appeals the District Court‟s decision granting summary

judgment to defendant-appellee Montgomery County Intermediate Unit (“MCIU”) on
A.B.‟s claim under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et

seq (“IDEA”).1 The District Court had jurisdiction under 28 U.S.C. § 1331, and we have

jurisdiction under 28 U.S.C. § 1291.

       Under the IDEA, the District Court was “obliged to conduct a modified de novo

review, giving „due weight‟ to the underlying administrative proceedings.” C.H. v. Cape

Henlopen Sch. Dist., 606 F.3d 59, 65 (3d Cir. 2010) (internal quotation marks and

citation omitted). We review the District Court‟s legal conclusions de novo. Id.

       The IDEA requires states to provide a “free appropriate public education”

(“FAPE”) to each disabled child between the ages of three and twenty-one. 20 U.S.C.

§ 1412(a)(1)(A). States meet that requirement by creating for each disabled student an

“individualized education plan” (“IEP”), which sets out a “package of special educational

and related services designed to meet the unique needs of the disabled child.” Ferren C.

v. Sch. Dist. Of Phila., 612 F.3d 712, 717 (3d Cir. 2010) (internal quotation marks and

citation omitted). To satisfy the IDEA, an IEP must be “„reasonably calculated‟ to enable

the child to receive „meaningful educational benefits‟ in light of the student‟s „intellectual

potential.‟” Shore Regional High Sch. Bd. of Educ. v. P.S., 381 F.3d 194, 198 (3d Cir.

2004) (citation omitted). Parents who believe that the implementation of a proposed IEP

will not result in a FAPE for their child are entitled to an “impartial due process hearing,”

presided over by a hearing officer. 20 U.S.C. § 1415(f).



1
  A.B. also filed suit under the Rehabilitation Act, 29 U.S.C. § 794, and 42 U.S.C.
§ 1983, but does not appeal the District Court‟s grant of summary judgment as to those
claims.
                                              2
       A.B. is a hearing-impaired child with a cochlear implant, and MCIU created for

her an IEP directing that she begin preschool at a planned (but not yet operational) public

school classroom designed for children with hearing impairments. A.B.‟s parents, who

wanted A.B. to attend the Clarke Pennsylvania School instead of the designated public

school, unsuccessfully challenged this decision in a due process hearing, and then

appealed to the District Court. It rejected the appeal in a carefully reasoned 32-page

opinion.

       In our Court, A.B. primarily argues that the District Court should have rejected the

hearing officer‟s conclusions based on his purported bias, or at least should have

permitted discovery about the potential bias. A.B.‟s bias allegation is based on the fact

that the hearing officer was a former co-worker with MCIU counsel and a current co-

worker with MCIU counsel‟s wife. A.B. further theorizes that the resulting bias led the

hearing officer to reject the testimony of her expert witness, Jean Moog, and that this

exclusion tilted the balance of the evidence away from A.B. and toward MCIU.

Additionally, A.B. generally challenges the sufficiency of the IEP, and argues that it was

improper for MCIU to propose that A.B. be placed in a classroom that was not

operational at the time the IEP was drafted.

       The District Court rejected A.B.‟s argument that due process required the hearing

officer, at minimum, to disclose his working relationship with MCIU counsel or

counsel‟s wife. Nonetheless, the Court agreed with A.B. that the hearing officer erred by

discounting Moog‟s testimony. However, the District Court then reviewed the entirety of

the evidence, including Moog‟s testimony, and concluded that A.B. and her parents had

                                               3
not satisfied the relevant legal standard because their evidence went primarily to whether

the IEP would provide an ideal education, and not whether it was “reasonably calculated”

to provide “meaningful educational benefits.” Accordingly, the District Court concluded

that the hearing officer‟s determination should not be disturbed.

       After reviewing the parties‟ briefs and relevant portions of the record, we conclude

that the District Court correctly applied the relevant legal standards, and affirm for

substantially the reasons stated by that Court.




                                              4